Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 1 of 8




           EXHIBIT E
               Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 2 of 8




CONFIDENTIAL                                                                     VM_000025
                Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 3 of 8




---------- Forwarded message ---------
From: JennyLee Molina <jennylee@jl-pr.com>
Date: Tue, Jan 12, 2016 at 5:17 PM
Subject: Invitation: Ariete's Media Tasting this Sunday
To: Olee Fowler <olee@eater.com>


Hello Olee,

I am very happy to announce that Ariete will be opening this Friday, 1/15 after much anticipation.

Attached please find the press release with more information as well as their menu.

Let me know if you can make it to Ariete's media tasting this Sunday night. If not, I'm happy to accommodate
you for dinner with a guest at your convenience.




                                                          1
                                                                                                     VM_000026
                         Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 4 of 8




Thank you!
JennyLee Molina
Chief Creative Officer




3250 NE 1st Ave. Suite #305 // Miami, FL 33137 // M: 786.975.9596 // www.jl-pr.com // Get on the list!

                           The link ed
                           image can not
                           be d isplayed.
                           The file may
                           hav e been
                           mov ed,
                           ren amed, or
                           deleted.
                           Verify that
                           the link
                           points to the
                           correct file
                           and location.




--
Miriam Nissly | Assistant General Counsel
(202) 991-7618



                                                                               2
                                                                                                         VM_000027
                  Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 5 of 8
Washington, DC 20036



Vox Media is The Verge, Vox, SB Nation,
Polygon, Eater, Curbed, and Recode.


Introducing Recode by Vox!
                         Recode and Vox have joined forces to bring some of today’s most trusted
voices reporting on Silicon Valley to Vox’s growing and deeply curious audience. Read more here.




                                                 3
                                                                                        VM_000028
                Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 6 of 8



FOR IMMEDIATE RELEASE                                                                         Media Contact:
                                                                                      JLPR | JennyLee Molina
                                                                         (786) 975-9596 | jennylee@jl-pr.com




       Ariete, a New-American, Ingredients-Driven Neighborhood Restaurant
                      Opening January 15 in Coconut Grove
       Former Cypress Room Sous Chef Michael Beltran and Sidebar Owner Jason Odio Join Forces to Bring
                                    Something Different to the Table

Miami, FL (January 11, 2015) – 2016 promises to be a big year for Coconut Grove's dining scene
with the debut of Ariete on Friday, January 15, 2015 a new-American neighborhood eatery from high
school friends former Cypress Room sous chef Michael Beltran and Brickell hotspot Sidebar owner
Jason Odio. Dishing out progressive fare in tandem with the seasons in an unpretentious atmosphere,
Ariete's ever-changing menu will be built around the restaurant's wood-grill. Inhabiting the former La
Bottega space, the 80-seat bi-level space, with interiors designed by Cy Davis boasts an open floor
plan and kitchen. Their outdoor north terrace is expected to open later this year, bringing them to
150-seats, just in time for fall weather in the tropics. Ariete’s legendary Coconut Grove downstairs
wine cellar for intimate dining will surely be a guest favorite. Special focus will be placed on delivering
an upscale yet casual service experience, and ushering Miami's next generation of eaters.

"Everything from the playlist we've curated to the contemporary country style décor to the
execution of the food represents people our age. The people who will experiment a little more and
try different things," says executive chef Michael Beltran, who prior to going solo toiled under the
tutelage of Roel Alcudia at Michael Schwartz's Cypress Room and with Norman Van Aken at Tuyo and
Norman's. ""The idea isn't to reinvent the wheel but to combine new American ideals with the
creativity and techniques I learned from chef Norman in order to take simple and straightforward
dishes to the next level."

To achieve this, Beltran's curing charcuterie in house, making everything from headcheese, terrines,
pickles and mustard in house, and cooking up items like grilled oysters doused in bone marrow butter
or venison with Lake Meadows eggs for a real rare take on a tartare. Foie gras devotees will have their
taste buds swept away with Beltran's rendition that merges sour orange vinegar, Temptation caramel,
ember roasted plantains and cacao nibs with the delicate fatty liver. In addition to snacks and
appetizers, entrees currently feature a local fish with fennel, white beans, and herb nage; a half wood
grilled chicken with local vegetables and salsa verde; zucchini and seasonal vegetable wild rice with
chicken livers and heirloom tomatoes; smoked pork chop with delicata squash and farro; oxtail
tortellini with wild mushrooms; and a gourmet double patty burger. Those with big appetites can
satiate their needs with one of two house specialties meant for sharing – a rotating beef for two


	  
                                                                                                  VM_000029
           Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 7 of 8



(porterhouse, cowboy, double bone in ribeye) always done Bernaise style with red pepper beef jus or
the day's oceanic catch cooked whole and served with salsa escabeche. Blackboard specials will be
offered and change daily, giving Beltran and his team an opportunity to have fun with what's fresh
and in season.

Dessert at Ariete will be anything but an afterthought with pastry chef and Hedy Goldsmith protégé
(she worked with the queen of sugar for three years at Michael’s Genuine) Dallas Wynne baking up a
saccharine storm; items like sour orange doughnuts with wood grilled pineapple marmalade and
seasonal pies with house made ice cream depending on what’s ripe. With strawberry season in full
swing, diners can expect that to be the pie to kick things off.

"Things are coming full circle not only for me but for the neighborhood," says partner and Grovite
Jason Odio, whose father once owned a fish shack a few blocks away on McFarlane Road and grew up
in Coconut Grove. "The Grove was home and it's really exciting not only to witness its resurgence but
to be part of it with a lifelong friend."

American wines that complement the comestibles will be another focus of Ariete. "With a great wine
cellar comes great responsibility so we want to have as many great American wines as possible," says
Odio. "Stuff that you might not have necessarily been tried or even been exposed to before." There
will also be a craft beer selection and a handful of handcrafted classic cocktails with one or two
seasonal libations to mix things up.

A gigantic art installation of a sledgehammer across from the kitchen at the restaurant's heart
embodies the duo's interpretation of the meaning of Ariete, which is Latin for "battering ram." One of
a few art pieces and elements adding modern flare to the homey and farmhouse kitchen interior
designed by Cy Davis, it symbolizes breaking old paradigms to create something original.

Ariete will be open for dinner nightly from 6 to 11, until midnight T-Sun with lunch and brunch to
follow within a couple of months. Though the brunch menu is still very much in the works, Beltran
and Wynne are working on making it extra sweet. "Brunch is the one day you don't hold back and
indulge," says Beltran or Wynne. "We want to make it a nostalgic and unique experience. Think spiked
floats and three tier brunch towers where you've got croissants and breads and cheese sandwiches on
the bottom, our house made charcuterie and pates in the middle, and sweet up at the top for, well, a
sweet ending."

For more information visit www.arietemiami.com or call 305-640-5862. For reservations, e-mail
reservations@arietemiami.com.


                              Facebook: www.facebook.com/arietemiami
                                  Twitter / Instagram: @arietemiami

                                                 ###




	  
                                                                                             VM_000030
            Case 1:19-cv-01445-LGS Document 55-5 Filed 11/12/19 Page 8 of 8




                                                                          Entrees
                                                                          Local Fish
Snacks                                                                    fennel, heirloom beans, herb nage – 22
Parkerhouse Rolls – 5                                                     Tortellini
Salt and Vinegar Cracklings – 5                                           oxtail, wild mushrooms, parmesan – 25

Fried Majua – old bay, lemon – 5                                          Smoked Pork Chop
                                                                          delicata squash, farro, natural jus – 24
Chicken Liver Mousse – toast, red pepper jelly – 2 ea.
                                                                          Grilled Short Rib
Radish – nori & trout roe butter – 6                                      shaved vegetable caesar, red pepper beef jus – 25
Tuna Conserva – calabrian chilies, grilled bread – 10                     Half Wood Grilled Chicken
Grilled Oyster – bone marrow butter – 4.5                                 green circle chicken, local vegetables, salsa verde – 22
                                                                          Zucchini
                                                                          seasonal vegetables, wild rice, chicken livers, heirloom tomatoes – 20
Appetizers
Burrata
local heirloom tomatoes, basil, evoo – 14
                                                                          House specialties
“Green salad”                                                             32oz Porterhouse
salad changes depending on farm availability – mkt                        béarnaise, red pepper beef jus – 72

Tartare                                                                   Whole Fish
venison, lake meadows egg , espellette – 18                               salsa escabeche – mkt

Foie Gras
sour orange vinegar, temptation caramel, ember roasted plantains,         Sides
cocoa nibs – 22/36
Local Fish Crudo                                                          Market Vegetable – 8
seasonal accoutrements – 16
                                                                          Jerk Calabaza – Bacon Vinaigrette –

                    Housemade                                             Potatoes Aligot – 7

                                                                          House Fries – 7




                           “A genuine man goes to the roots. To be a radical is no more than that: to go to the roots.”
                                                                  Jose Marti


                                                                                                                                       VM_000031
